 1   WEIL, GOTSHAL & MANGES LLP                          CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                     Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                         (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)                 Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                              (korsini@cravath.com)
     Jessica Liou (pro hac vice)                         Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                             (onasab@cravath.com)
     Matthew Goren (pro hac vice)                        825 Eighth Avenue
 5   (matthew.goren@weil.com)                            New York, NY 10019
     767 Fifth Avenue                                    Tel: 212 474 1000
 6   New York, NY 10153-0119                             Fax: 212 474 3700
     Tel: 212 310 8000
 7   Fax: 212 310 8007

 8   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 9   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
10   (jkim@kellerbenvenutti.com)
     650 California Street, Suite 1900
11   San Francisco, CA 94108
     Tel: 415 496 6723
12   Fax: 650 636 9251

13   Attorneys for Debtors and Debtors in Possession

14                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION

16
                                                 Bankruptcy Case No. 19-30088 (DM)
17     In re:
                                                 Chapter 11 (Lead Case) (Jointly Administered)
18     PG&E CORPORATION,
                                            NOTICE OF CONTINUED HEARING ON
19              - and -                     DEBTORS’ MOTION FOR ENTRY OF ORDERS
                                            (I) APPROVING TERMS OF, AND DEBTORS’
20     PACIFIC GAS AND ELECTRIC             ENTRY INTO AND PERFORMANCE UNDER, EXIT
       COMPANY,                             FINANCING COMMITMENT LETTERS AND (II)
21                                          AUTHORIZING INCURRENCE, PAYMENT AND
                                   Debtors. ALLOWANCE OF RELATED FEES AND/OR
22                                          PREMIUMS, INDEMNITIES, COSTS AND
        Affects PG&E Corporation           EXPENSES AS ADMINISTRATIVE EXPENSE
23      Affects Pacific Gas and Electric   CLAIMS
       Company
24      Affects both Debtors               [Re: Dkt No. 4446]

25     * All papers shall be filed in the Lead   Date: December 17, 2019
       Case, No. 19-30088 (DM).                  Time: 10:00 a.m. (Pacific Time)
26                                               Place: United States Bankruptcy Court
                                                        Courtroom 17, 16th Floor
27                                                      San Francisco, CA 94102

28                                               Objection Deadline: December 10, 2019
                                                                     4:00 p.m. (Pacific Time)


 Case: 19-30088           Doc# 4639   Filed: 11/08/19   Entered: 11/08/19 20:28:59       Page 1 of
                                                   3
 1           PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
     Corporation and Pacific Gas and Electric Company, as debtors and debtors in possession (the
 2   “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), each filed a voluntary
     petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
 3   with the United States Bankruptcy Court for the Northern District of California (San Francisco
     Division) (the “Bankruptcy Court”).
 4

 5            PLEASE TAKE FURTHER NOTICE that on October 23, 2019, the Debtors filed the
     Debtors’ Motion for Entry of Orders (I) Approving Terms of, and Debtors’ Entry into and
 6   Performance Under, Exit Financing Commitment Letters and (II) Authorizing Incurrence, Payment
     and Allowance of Related Fees and/or Premiums, Indemnities, Costs and Expenses as Administrative
 7   Expense Claims [Dkt. No. 4446] (the “Exit Financing Motion”). Concurrently with the Exit
     Financing Motion, the Debtors filed a notice of hearing [Dkt No. 4451], which stated that: (1) any
 8
     oppositions or responses to the Exit Financing Motion must be in writing, filed with the Bankruptcy
 9   Court, and served on the counsel for the Debtors at the above-referenced addresses so as to be
     received by no later than 4:00 p.m. (Pacific Time) on November 6, 2019 (the “Objection Deadline”);
10   (2) all oppositions and responses must be filed and served pursuant to the Second Amended Order
     Implementing Certain Notice and Case Management Procedures entered on May 14, 2019 [Dkt
11   No. 1996] (“Case Management Order”); and (3) any oppositions or responses must be served on all
     “Standard Parties” as defined in paragraph 5 of the Case Management Order.
12

13            PLEASE TAKE FURTHER NOTICE that, in a letter to the Bankruptcy Court dated
     November 5, 2019 [Dkt. No. 4577], the Debtors had previously consented to continue the hearing on
14   the Exit Financing Motion to the omnibus hearing on November 19, 2019. On November 5, 2019,
     the Bankruptcy Court issued a Docket Text Order, stating in part that, “[a]t the hearing on
15   November 13, 2019, the court will consider whether to extend further the deadline for objections
16   beyond that date to permit any further discovery, whether the commitment counter-parties have
     agreed to a further continuance of the hearing beyond November 19, 2019, due to pending mediation
17   efforts, or whether the court should continue that hearing even absent such agreement.”

18           PLEASE TAKE FURTHER NOTICE that the hearing on the Exit Financing Motion will
     be continued from its hearing date of November 13, 2019, to December 17, 2019, at 10:00 a.m.
19   (Pacific Time) in the courtroom of the Honorable Dennis Montali, United States Bankruptcy Judge,
20   Courtroom 17, 16th Floor, 450 Golden Gate Avenue, San Francisco, California 94102. The
     Objection Deadline is extended to 4:00 p.m. (Pacific Time) on December 10, 2019. All oppositions
21   and responses must be filed and served pursuant to the Case Management Order.

22           PLEASE TAKE FURTHER NOTICE that copies of the Exit Financing Motion and its
     supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
23   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
24   Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime
     Clerk LLC , at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for
25   U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-mail at:
     pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents on the
26   Bankruptcy Court’s website.
27   ///
28


 Case: 19-30088      Doc# 4639      Filed: 11/08/19    Entered: 11/08/19 20:28:59        Page 2 of
                                                 3
 1

 2   Dated: November 8, 2019
                                      WEIL, GOTSHAL & MANGES LLP
 3                                    CRAVATH, SWAINE & MOORE LLP
                                      KELLER & BENVENUTTI LLP
 4
                                       /s/ Thomas B. Rupp
 5                                     Thomas B. Rupp

 6                                     Attorneys for Debtors and Debtors in Possession

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-30088    Doc# 4639   Filed: 11/08/19   Entered: 11/08/19 20:28:59     Page 3 of
                                            3
